United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-2107
                                ___________

Frank Dwight Carter,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Missouri.
Missouri Board of Probation and         *
Parole, State of Missouri, Department * [UNPUBLISHED
of Correction; Texas Board of           *
Pardons and Paroles, State of Texas;    *
Laura Birmingham, Parole Officer,       *
State of Missouri; Matt Bochantin,      *
Parole Officer, State of Missouri;      *
Rissi Owens, Texas Board of Pardons *
and Paroles,                            *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: October 14, 2011
                              Filed: October 18, 2011
                               ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
      Frank Dwight Carter appeals the district court’s1 order dismissing his 42 U.S.C.
§ 1983 complaint without prejudice. We conclude dismissal was proper for the
reasons the district court stated. Accordingly, the district court’s judgment is
affirmed. See 8th Cir. R. 47B. We also deny Carter’s motion for appointment of
appellate counsel.
                      ______________________________




      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
                                         -2-